Citation Nr: 1120409	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of status post anterior lateral ligament arthroscopic replacement of the left knee, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1993 to January 1995.

This claim is on appeal from an April 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Cheyenne, Wyoming, RO.  

The appellant testified before the undersigned via videoconferencing in October 2010.  A transcript of that hearing is associated with the claims file.

This case was remanded by the Board in November 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a left knee disability.  He has attributed his disability to service on a direct basis, or, in the alternative, on a secondary basis.  In this regard, the appellant is service-connected for a right knee disability to which he has related is the cause of his left knee disability.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  The revised regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that since the appellant's claim for service connection was filed in July 2007 the current version of 38 C.F.R. § 3.310 is applicable to the claim.

In November 2010, the Board determined that the appellant had never had a VA examination for the left knee for compensation and pension purposes, and that a VA examination and opinion was required to resolve the claim.  The opinion was to include whether a left knee disorder is secondary to or has been aggravated by his service-connected disability.  A VA examination was conducted in January 2011.  An opinion was also obtained.  The VA examiner opined that there was insufficient evidence in the current medical record or service treatment records to support the claim that the left anterior cruciate ligament tear that occurred in 2005 was due to or aggravated by the injury that the appellant had while in boot camp.  

Although a VA compensation and pension examination and opinion has been obtained, the Board finds that the opinion rendered is inadequate as it does not address the issue of whether the appellant's service connected right knee disability caused and/or aggravated the appellant's left knee disability.  We also note that the VA examiner did not answer the question as directed in the remand.  A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion the addresses whether it is at least as likely as not (probability of 50 percent or better) a left knee disability is directly related to service, or is secondary to or has been aggravated by the service-connected right knee disability.  The claims folder must be made available to the examiner for review, and the report should take into account any intervening injuries to the left knee in arriving at an opinion.  If the VA examiner determines that a left knee disability was aggravated by the service-connected right knee, the examiner should establish a baseline of left knee symptomatology.  The examiner should provide a thorough rationale for the opinions or conclusions reached in the clinical report.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


